01/12/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                           FILED        Case Number: AF 06-0536

                                        AF 06-0536
                                                                          JAN 1 2 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court:
                                                                        State of. Montana

 IN THE MATTER OF APPOINTMENT
 TO THE DISTRICT COURT COUNCIL                                    ORDER




       The term of District Court Council member Hazel Parker, Clerk of District Court
member, expired when she retired. Pursuant to § 3-1-1602(1)(c)(ii), MCA,the Montana
Association of Clerks of District Courts has nominated Fergus County District Court Clerk
Phyllis D. Smith as Ms. Parker's replacement on the District Court Council.
       Therefore, and with thanks to Ms. Parker for her service on the District Court
Council,
      IT IS ORDERED that Phyllis D. Smith is hereby appointed to the District Court
Council to serve the remainder of Ms. Parker's term, which will expire on June 30, 2021.
      The Clerk is directed to provide copies of this Order to the Secretary of State; to
Hazel Parker; to Phyllis D. Srnith; to the remaining rnembers ofthe District Court Council;
to Beth McLaughlin, Court Administrator; to Shauna Ryan, Office of the Court
Adrninistrator; and to the State Bar of Montana.
      Dated this I 2- day of January, 2021.



                                                              Chief Justice
               ee•c___...
    Justices




2